UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March31, 2013 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-24159 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) (703) 777-6327 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filerþ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 7,051,587 shares of Common Stock as of April30, 2013. Index MIDDLEBURG FINANCIAL CORPORATION INDEX Part I.Financial Information Page No. Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 46 Part II.Other Information Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6. Exhibits 47 Signatures 48 2 Index PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS MIDDLEBURG FINANCIAL CORPORATION Consolidated Balance Sheets (In thousands, except for share and per share data) (Unaudited) March31, 2013 December31, 2012 ASSETS Cash and due from banks $ $ Interest-bearing deposits with other institutions Total cash and cash equivalents Securities available for sale, at fair value Loans held for sale Restricted securities, at cost Loans receivable, net of allowance for loan losses of $13,508 at March 31, 2013 and $14,311 at December 31, 2012 Premises and equipment, net Goodwill and identified intangibles Other real estate owned, net of valuation allowance of $348 at March 31, 2013 and $1,707 at December 31, 2012 Prepaid federal deposit insurance Bank owned life insurance Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest-bearing demand deposits $ $ Savings and interest-bearing demand deposits Time deposits Total deposits Securities sold under agreements to repurchase Short-term borrowings FHLB borrowings Subordinated notes Accrued interest payable and other liabilities Commitments and contingent liabilities — — TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common stock ($2.50 par value; 20,000,000 shares authorized,7,051,587 and 7,052,554 issued and outstanding at March 31, 2013 and December 31, 2012, respectively) Capital surplus Retained earnings Accumulated other comprehensive income Total Middleburg Financial Corporation shareholders' equity Non-controlling interest in consolidated subsidiary TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to the consolidated financial statements. 3 Index MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Income (In thousands, except for per share data) Unaudited For the Three Months Ended March 31, INTEREST AND DIVIDEND INCOME Interest and fees on loans $ $ Interest and dividends on securities available for sale Taxable Tax-exempt Dividends 56 44 Interest on deposits in banks and federal funds sold 30 24 Total interest and dividend income INTEREST EXPENSE Interest on deposits Interest on securities sold under agreements to repurchase 80 83 Interest on short-term borrowings 29 Interest on FHLB borrowings and other debt Total interest expense NET INTEREST INCOME Provision for (recovery of) loan losses (188 ) NET INTEREST INCOME AFTER PROVISION FOR (RECOVERY OF) LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Trust services income Gains on loans held for sale Gains on securities available for sale, net 47 Total other-than-temporary impairment losses — (10 ) Portion of loss recognized in other comprehensive income — 10 Net impairment losses — — Commissions on investment sales 94 Fees on mortgages held for sale 17 42 Other service charges, commissions and fees Bank-owned life insurance Other operating income 80 Total noninterest income NONINTEREST EXPENSE Salaries and employees' benefits Net occupancy and equipment expense Advertising Computer operations Other real estate owned Other taxes Federal deposit insurance expense Other operating expenses Total noninterest expense Income before income taxes Income tax expense NET INCOME Net loss attributable to noncontrolling interest 67 Net income attributable to Middleburg Financial Corporation $ $ Earnings per share: Basic $ $ Diluted $ $ Dividends per common share $ $ See accompanying notes to the consolidated financial statements. 4 Index MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Comprehensive Income (In thousands) Unaudited For the Three Months Ended March 31, Net income $ $ Other comprehensive income (loss), net of tax: Unrealized holding gains (losses) arising during the period (net of tax of $111 and $358 respectively for the periods presented) (215 ) Reclassification adjustment for gains included in net income(net of tax of $16 and $48 respectively for the periods presented) (31 ) (92 ) Unrealized gain on interest rate swap(net of tax of $20 and $27 respectively for the periods presented) 39 53 Total other comprehensive income (loss) (207 ) Total comprehensive income Comprehensive loss attributable to non-controlling interest 67 Comprehensive income attributable to Middleburg Financial Corporation $ $ See accompanying notes to the consolidated financial statements. 5 Index Middleburg Financial Corporation Consolidated Statements of Changes in Shareholders' Equity For the Three Months Ended March 31, 2013 and 2012 (In Thousands, Except Share Data) (Unaudited) Middleburg Financial Corporation Shareholders Common Stock Capital Surplus Retained Earnings Accumulated Other Comprehensive Income Noncontrolling Interest Total Balances - December 31, 2011 $ Net income (loss) ) Other comprehensive income, net of tax Cash dividends declared ) ) Vesting of restricted stock awards (11,011 shares) 28 ) — Distributions to non-controlling interest ) ) Share-based compensation 81 81 Balances - March 31, 2012 $ Balances - December 31, 2012 $ Net income (loss) ) Other comprehensive loss, net of tax ) ) Cash dividends declared ) ) Vesting of restricted stock awards (5,255 shares) 11 ) — Repurchase of restricted stock (967 shares) (3 ) ) ) Distributions to non-controlling interest ) ) Share-based compensation Balances - March 31, 2013 $ See accompanying notes to the consolidated financial statements. 6 Index MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Cash Flows (In thousands) Unaudited For the three months ended March31, 2013 March31, 2012 Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Undistributed earnings of affiliate ) (3 ) Provision for (recovery of) loan losses ) Net gain on securities available for sale ) ) Net loss on disposal of assets 1 7 Premium amortization on securities, net Origination of loans held for sale ) ) Proceeds from sales of loans held for sale Net gains on mortgages held for sale ) ) Share-based compensation 81 Net loss on sale of other real estate owned 14 Valuation adjustment on other real estate owned — 54 Decrease in prepaid FDIC insurance Changes in other assets and liabilities: Decrease in other assets (Decrease) increase in other liabilities ) Net cash provided by operating activities $ $ Cash Flows from Investing Activities Proceeds from maturity, principal paydowns and calls of securities available for sale $ $ Proceeds from sale of securities available for sale Purchase of securities available for sale ) ) Purchase of restricted stock ) ) Purchases of bank premises and equipment ) ) Net increase in loans ) ) Proceeds from sale of other real estate owned Net cash used in investing activities $ ) $ ) See Accompanying Notes to Consolidated Financial Statements. 7 Index MIDDLEBURG FINANCIAL CORPORATION Consolidated Statements of Cash Flows (Continued) (In thousands) For the three months ended March31, 2013 March31, 2012 Cash Flows from Financing Activities Net (decrease) increase in non-interest-bearing and interest-bearing demand deposits and savings accounts $ ) $ Net (decrease) increase in time deposits ) (Decrease) increase in securities sold under agreements to repurchase ) Proceeds from short-term borrowings Payments on short-term borrowings ) ) Proceeds from FHLB borrowings Payments on FHLB borrowings ) ) Distributions to non-controlling interest ) ) Payment of dividends on common stock ) ) Repurchase of common stock ) — Net cash (used in) provided by financing activities $ ) $ Decrease in cash and and cash equivalents ) ) Cash and Cash Equivalents Beginning Ending $ $ Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes $ — $ Supplemental Disclosure of Non-cash Transactions Unrealized gain (loss) on securities available for sale $ ) $ Change in market value of interest rate swap $ 59 $ 80 Transfer of loans to other real estate owned $ $ Loans originated from sale of other real estate owned $ — $ See accompanying notes to the consolidated financial statements. 8 Index MIDDLEBURG FINANCIAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements For the three months ended March31, 2013 (Unaudited) Note 1. General In the opinion of management, the accompanying unaudited financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position at March31, 2013 and December31, 2012, the results of operations and comprehensive income for the three months ended March31, 2013 and 2012, and changes in shareholders’ equity and cash flows for the three months ended March31, 2013 and 2012, in accordance with accounting principles generally accepted in the United States of America.The statements should be read in conjunction with the Notes to Consolidated Financial Statements included in the Annual Report on Form 10-K for the year ended December31, 2012 (the “2012 Form 10-K”) of Middleburg Financial Corporation (the “Company”).The results of operations for the three month periods ended March31, 2013 are not necessarily indicative of the results to be expected for the full year. In preparing these financial statements, management has evaluated subsequent events and transactions for potential recognition or disclosure through the date these financial statements were issued.Management has concluded there were no additional material subsequent events to be disclosed. Certain amounts in the 2012 consolidated financial statements have been reclassified to conform to the 2013 presentation.The amounts of these items are not considered to be material variations from the original classifications and presentations. Note 2. Share–Based Compensation Plan As of March31, 2013, the Company sponsored one stock-based compensation plan (the 2006 Equity Compensation Plan), which provides for the granting of stock options, stock appreciation rights, stock awards, performance share awards, incentive awards and stock units.The 2006 Equity Compensation Plan was approved by the Company’s shareholders at the Annual Meeting held on April 26, 2006 and has succeeded the Company’s 1997 Stock Incentive Plan.The 2006 Equity Compensation plan was amendedby the Company's shareholders at the Annual Meeting held on May, 1, 2013 to increase the total number of shares which may be awarded.Under the plan, the Company may grant stock-based compensation to its directors, officers, employees and other persons the Company determines have contributed to the profits or growth of the Company.The Company may grant awards of up to 430,000 shares of common stock under the 2006 Equity Compensation Plan. The Company recognized $104,000 for stock-based compensation expenses for the three months ended March31, 2013. The following table summarizes stock options awarded under the 2006 Equity Compensation Plan and remaining un-exercised options under the 1997 Stock Incentive Plan at the end of the reporting period. March31, 2013 Shares Weighted Average Exercise Price Aggregate Intrinsic Value Outstanding at beginning of year $ Granted — — Exercised — — Forfeited — — Outstanding at end of period $ $ As of the end of the reporting period, 82,171 options were vested and exercisable representing 22,000 shares issued under the original 1997 plan and 60,171 vested options under the 2006 Plan.As of March31, 2013,no outstanding options were unvested. The weighted average remaining contractual term for options outstanding and exercisable at March31, 2013 was 4.5 years.As of March31, 2013,all compensation expense related to stock option awards has been recognized.The Aggregate Intrinsic Value above represents the difference between the market value of the stock at the end of the period and the weighted average exercise price of the options at the end of the period. 9 Index The following table summarizes restricted stock awarded under the 2006 Equity Compensation Plan at the end of the reportable period. March31, 2013 Shares Weighted Average Grant-Date Fair Value Aggregate Intrinsic Value Outstanding at beginning of year $ Granted — — Vested ) ) Forfeited — — Non-vested at end of period 16 The weighted average remaining contractual term for non-vested restricted stock at March31, 2013 was 3.8 years.As of March31, 2013, there was approximately $1.3 million of total unrecognized compensation expense related to non-vested restricted stock awards under the 2006 Equity Compensation Plan. Note 3. Securities Amortized costs and fair values of securities available for sale at March31, 2013 are summarized as follows: March31, 2013 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) Available for Sale U.S. government agencies $ $ $ ) $ Obligations of states and political subdivisions ) Mortgage-backed securities: Agency ) Non-agency ) Other asset backed securities ) Corporate preferred stock 68 — (1 ) 67 Corporate securities 41 ) Total $ $ $ ) $ 10 Index Amortized costs and fair values of securities available for sale at December31, 2012 are summarized as follows: December31, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In Thousands) Available for Sale U.S. government agencies $ $ $ ) $ Obligations of states and political subdivisions ) Mortgage-backed securities: Agency ) Non-agency ) Other asset backed securities ) Corporate preferred stock 68 — (6 ) 62 Corporate securities 12 ) Total $ $ $ ) $ The amortized cost and fair value of securities available for sale as of March31, 2013, by contractual maturity are shown below.Maturities may differ from contractual maturities in mortgage-backed, other asset-backed, and corporate securities because the mortgages, loans, and securities underlying the securities may be called or repaid without any penalties.Therefore, these securities are not included in the maturity categories in the following maturity summary. March31, 2013 Amortized Cost Fair Value (In thousands) Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed securities Other asset backed securities Corporate preferred stock 68 67 Total $ $ Proceeds from the sale of securities during the three months ended March31, 2013 were $3.9 million and net gains of $47,000 were realized on those sales.The tax expense applicable to the net realized gains amounted to $16,000.Additionally, no loss on securities with other than temporary impairment was recognized during the three months ended March31, 2013. The carrying value of securities pledged to qualify for fiduciary powers, to secure public monies and for other purposes as required by law amounted to $130.4 million at March31, 2013. 11 Index At March31, 2013, investments in an unrealized loss position that were temporarily impaired are as follows: March31, 2013 (In thousands) Less than Twelve Months Twelve Months or Greater Total Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses U.S. government agencies $ $ ) $ 16 $ — $ $ ) Obligations of states and political subdivisions ) — — ) Mortgage backed securities: Agency ) ) ) Non-agency ) — — ) Other asset backed securities ) ) ) Corporate preferred stock — — 38 (1 ) 38 (1 ) Corporate securities — — ) ) Total $ $ ) $ $ ) $ $ ) At December31, 2012, investments in an unrealized loss position that were temporarily impaired are as follows: December31, 2012 (In thousands) Less than Twelve Months Twelve Months or Greater Total Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses Fair Value Gross Unrealized Losses U.S. government agencies $ $ ) $ 16 $ — $ $ ) Obligations of states and political subdivisions ) — — ) Mortgage backed securities: Agency ) ) ) Non-agency ) — — ) Other asset backed securities ) ) ) Corporate preferred stock — — 33 (6 ) 33 (6 ) Corporate securities — — ) ) Trust-preferred securities — Total $ $ ) $ $ ) $ $ ) A total of 58 securities have been identified by the Company as temporarily impaired at March31, 2013.Of the 58 securities, 57 are investment grade and 1 is speculative grade.Agency, non-agency mortgage-backed securities, municipal and corporate debt securities make up the majority of temporarily impaired securities at March31, 2013.The speculative grade security is a municipal bond.Market prices change daily and are affected by conditions beyond the control of the Company.Although the Company has the ability to hold these securities until the temporary loss is recovered, decisions by management may necessitate a sale before the loss is fully recovered.No such sales are anticipated or required as of March31, 2013.Investment decisions reflect the strategic asset/liability objectives of the Company. Trust preferred securities As of March31, 2013, the Company held no trust preferred securities in its investment portfolio. 12 Index The Company previously held trust preferred securities that were identified as other-than-temporarily impaired.These securities were sold during the second quarter of 2012 with a recognized net loss of approximately $142,000.Additionally, these securities incurred cumulative other-than-temporary credit losses recognized in prior period earnings of approximately $2.4 million through December 31, 2011. The Company also previously held one trust preferred security that was not considered other-than-temporarily impaired while held in its investment portfolio.The security was sold during the third quarter of 2012 with a recognized net loss of approximately $149,000.No credit losses were recognized on this security while held. Other-than-temporary impairment losses At March31, 2013, the Company concluded that no adverse change in cash flows occurred during the quarter and did not consider any portfolio securities to be other-than-temporarily impaired.Based on this analysis and because the Company does not intend to sell securities prior to maturity and it ismore likely than not the Company will not be required to sell any securities before recovery of amortized cost basis, which may be at maturity; and, for debt securities related to corporate securities, determined that there was no other adverse change in the cash flows as viewed by a market participant, the Company does not consider the investments in these assets to be other than temporarily impaired at March31, 2013.However, there is a risk that the Company’s continuing reviews could result in recognition of other-than-temporary impairment charges in the future.During the three months ended March31, 2013 and the three months ended March31, 2012, no credit related impairment losses were recognized by the Company. Note 4. Loan Portfolio The Company segregates its loan portfolio into three primary loan segments:Real Estate Loans, Commercial Loans, and Consumer Loans.Real estate loans are further segregated into the following classes: construction loans, loans secured by farmland, loans secured by 1-4 family residential real estate, and other real estate loans.Other real estate loans include commercial real estate loans.The consolidated loan portfolio was composed of the following on the dates indicated: March31, 2013 December31, 2012 Outstanding Balance Percent of Total Portfolio Outstanding Balance Percent of Total Portfolio (In Thousands) (In Thousands) Real estate loans: Construction $ % $ % Secured by farmland % % Secured by 1-4 family residential % % Other real estate loans % % Commercial loans % % Consumer loans % Less allowance for loan losses Net loans $ $ Loans presented in the table above exclude loans held for sale.The Company had $48.7 million in mortgages held for sale atMarch31, 2013 and $82.1 million at December31, 2012. 13 Index The following table presents a contractual aging of the recorded investment in past due loans by class of loans as of March31, 2013 and December31, 2012. March31, 2013 (In thousands) 30-59 Days Past Due 60-89 Days Past Due 90 Days Or Greater Total Past Due Current Total Loans Real estate loans: Construction $ — $ Secured by farmland — — Secured by 1-4 family residential Other real estate loans Commercial loans — Consumer loans 23 2 42 67 Total $ December31, 2012 (In thousands) 30-59 Days Past Due 60-89 Days Past Due 90 Days Or Greater Total Past Due Current Total Loans Real estate loans: Construction $ — $ Secured by farmland — — Secured by 1-4 family residential Other real estate loans Commercial loans — 44 Consumer loans 27 10 32 69 Total $ The following table presents the recorded investment in nonaccrual loans and loans past due 90 days or more and still accruing by class of loans as of March31, 2013 and December31, 2012: March31, 2013 December31, 2012 Nonaccrual Past due 90 days or more and still accruing Nonaccrual Past due 90 days or more and still accruing (In Thousands) Real estate loans: Construction $ Secured by 1-4 family residential Other real estate loans — — Commercial loans — 34 Consumer loans 30 12 30 2 Total $ If interest on non-accrual loans had been accrued, such income would have approximated $297,000 for the three months ended March31, 2013 and $1.35 million for the year ended December31, 2012. 14 Index The Company utilizes an internal asset classification system as a means of measuring and monitoring credit risk in the loan portfolio.Under the Company’s classification system, problem and potential problem loans are classified as “Special Mention”, “Substandard”, “Doubtful” and “Loss”. Special Mention:Loans classified as special mention have potential weaknesses that deserve management’s close attention.If left uncorrected, the potential weaknesses may result in the deterioration of the repayment prospects for the credit. Substandard:Loans classified as substandard have a well-defined weakness that jeopardizes the liquidation of the debt.Either the paying capacity of the borrower or the value of the collateral may be inadequate to protect the Company from potential losses. Doubtful:Loans classified as doubtful have a very high possibility of loss.However, because of important and reasonably specific pending factors, classification as a loss is deferred until a more exact status can be determined. Loss: Loans are classified as loss when they are deemed uncollectible and are charged off immediately. The following tables present a summary of loan classifications by class of loan as of March31, 2013 and December31, 2012: March31, 2013 (In Thousands) Real Estate Construction Real Estate Secured by Farmland Real Estate Secured by 1-4 Family Residential Other Real Estate Loans Commercial Consumer Total Pass $ Special Mention — 31 Substandard 63 Doubtful — 89 40 Loss — Ending Balance $ December31, 2012 (In thousands) Real Estate Construction Real Estate Secured by Farmland Real Estate Secured by 1-4 Family Residential Other Real Estate Loans Commercial Consumer Total Pass $ Special Mention 47 Substandard 49 Doubtful — 30 Loss — Ending Balance $ 15 Index The following table presents loans identified as impaired by class of loan as of and for the three months ended March31, 2013: March 31, 2013 (In thousands) Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Real estate loans: Construction $ $ $ — $ $ 7 Secured by farmland — Secured by 1-4 family residential — 37 Other real estate loans — 93 Commercial loans — — Consumer loans — Total with no related allowance — With an allowance recorded: Real estate loans: Construction — Secured by farmland — Secured by 1-4 family residential 51 Other real estate loans 71 Commercial loans 30 Consumer loans 30 30 30 30 — Total with a related allowance Total $ 16 Index The following table presents loans identified as impaired by class of loan as of and for the year ended December31, 2012: December31, 2012 (In thousands) Recorded Investment Unpaid Principal Balance Related Allowance Average Recorded Investment Interest Income Recognized With no related allowance recorded: Real estate loans: Construction $ $ $ — $ $ — Secured by farmland — Secured by 1-4 family residential — 50 Other real estate loans — 91 Commercial loans — — Consumer loans — Total with no related allowance — With an allowance recorded: Real estate loans: Construction — Secured by farmland — Secured by 1-4 family residential 65 Other real estate loans 73 Commercial loans 14 Consumer loans 30 30 30 30 — Total with a related allowance Total $ The “Recorded Investment” amounts in the tables above represent the outstanding principal balance on each loan represented in the tables plus any accrued interest receivable on such loans.The “Unpaid Principal Balance” represents the outstanding principal balance on each loan represented in the tables plus any amounts that have been charged off on each loan. Troubled Debt Restructurings Included in certain loan categories in the impaired loans table above are troubled debt restructurings (“TDRs”) that were classified as impaired.The total balance of TDRs at March31, 2013 was $12.0 million of which $7.1 million were included in the Company’s non-accrual loan totals at that date and $4.9 million represented loans performing as agreed according to the restructured terms. The total amount of TDRs is unchanged from the amount at December31, 2012.The amount of the valuation allowance related to total TDRs was $1.5 million and $2.0 million as ofMarch31, 2013 and December31, 2012 respectively. The $7.1 million in nonaccrual TDRs as of March31, 2013 is comprised of $62,000 in real estate construction loans, $2.3 million in 1-4 family real estate loans, $4.7 million in other real estate loans, and $55,000 in commercial loans.The $4.9 million in TDRs which were performing as agreed under restructured terms as of March31, 2013 is comprised of $106,000 in real estate construction loans, $1.8 million in 1-4 family real estate loans, $2.8 million in other real estate loans and $206,000 in commercial loans.The Company considers all loans classified as TDRs to be impaired. 17 Index The following table presents by class of loan, information related to loans modified in a TDR during the three months ended March31, 2013: Loans modified as TDR's For the three months ended March31, 2013 Class of Loan Number of Contracts Pre-Modification Outstanding Recorded Investment Post-Modification Outstanding Recorded Investment (In thousands) Real estate loans: Construction — $ — $ — Secured by farmland — — — Secured by 1-4 family residential 1 Other real estate loans 2 Total real estate loans 3 Commercial loans — — — Consumer loans — — — Total 3 $ $ During the three months ended March31, 2013, the Company modified three loans that were considered to be TDRs and are summarized in the above table.The maturity dates were extended on two of the loans and repayment terms were modified on one loan. During the three months ended March31, 2013, the Company identified two loans with an aggregate recorded investment of $148,000 as TDRs for which the allowance for loan losses had previously been measured under a general allowance methodology. Upon identifying these loans as TDRs, the Company evaluated them for impairment.On the basis of a current evaluation of loss for these loans, they required no allowance for loan losses at March31, 2013. As of March31, 2013, two loans restructured as TDRs during the three month period with an aggregate recorded investment of $148,000 are included in the Company’s non-accrual loans total.The remaining loan identified as a TDR during this period is included in the Company's non-performing assets that are performing as agreed under the restructured terms. A total of four loans modified as TDRs in the past twelve months subsequently defaulted (i.e., 90 days or more past due following a restructuring) during the three months ended March31, 2013. Management considers troubled debt restructurings and subsequent defaults in restructured loans in the determination of the adequacy of the Company’s allowance for loan losses.When identified as a TDR, a loan is evaluated for potential loss based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price, or the estimated fair value of the collateral, less any selling costs if the loan is collateral dependent.Loans identified as TDRs frequently are on non-accrual status at the time of the restructuring and, in some cases, partial charge-offs may have already been taken against the loan and a specific allowance may have already been established for the loan.As a result of any modification as a TDR, the specific reserve associated with the loan may be increased.Additionally, loans modified in a TDR are closely monitored for delinquency as an early indicator of possible future defaults.If loans modified in a TDR subsequently default, the Company evaluates the loan for possible further impairment.As a result, any specific allowance may be increased, adjustments may be made in the allocation of the total allowance balance, or partial charge-offs may be taken to further write-down the carrying value of the loan. Note 5. Allowance for Loan Losses As a result of improving trends in non accrual loans and improved risk ratings for several loans during the quarter, the Company recorded a recovery of loan losses of $188,000 for the three months ended March31, 2013, compared to a provision for loan losses of$792,000 for the three months ended March31, 2012. Non-accruals as a percentage of total loans have decreased from 3.26% in the quarter ended March 31, 2012 to 2.84% in the quarter ended March 31, 2013.The recovery of loan losses allowed the reserve ratio to decrease to 1.89% of portfolio loans at March 31, 2013 from 2.02% at December 31, 2012. 18 Index The following tables present a rollforward of the changes in the allowance for loan losses balance by class of loan,the balances in the allowance for loan losses and the recorded investment in loans by class of loan and, for the ending loan balances, based on impairment evaluation method as of March31, 2013 and December31, 2012. March31, 2013 (In Thousands) Real Estate Construction Real Estate Secured by Farmland Real Estate Secured by 1-4 Family Residential Other Real Estate Loans Commercial Consumer Total Allowance for loan losses: Balances as of December 31, 2012 $ Chargeoffs ) — ) ) ) (8 ) ) Recoveries 37 — 50 9 5 3 Provision 32 ) (2 ) ) Balances as of March 31, 2013 $ Ending allowance balance: Ending allowance balance attributable to loans: Individually evaluated for impairment $ $ — $ 30 $ Collectively evaluated for impairment Total ending allowance balances $ Ending loan recorded investment balances: Individually evaluated for impairment $ $ — $ 30 $ Collectively evaluated for impairment Total ending loan balances $ December31, 2012 (In Thousands) Real Estate Construction Real Estate Secured by Farmland Real Estate Secured by 1-4 Family Residential Other Real Estate Loans Commercial Consumer Total Allowance for loan losses: Balances at December 31, 2011 $ Chargeoffs ) — ) Recoveries 2 — 86 12 33 Provision 25 ) 90 Balances at December 31, 2012 $ Ending allowance balance: Ending allowance balance attributable to loans: Individually evaluated for impairment $ $ — $ 30 $ Collectively evaluated for impairment Total ending allowance balances $ Ending loan recorded investment balances: Individually evaluated for impairment $ $ — $ 30 $ Collectively evaluated for impairment Total ending loan balances $ 19 Index Note 6. Earnings Per Share The following table shows the weighted average number of common shares used in computing earnings per share and the effect on the weighted average number of shares of potential dilutive common stock.Potential dilutive common stock has no effect on income available to common shareholders. Three months ended March31, 2013 March31, 2012 Shares Per share Amount Shares Per share Amount Basic earnings per share $ $ Effect of dilutive securities: stock options and grants Diluted earnings per share $ $ At March31, 2013 and 2012, stock options, restricted grants and warrants representing approximately 32,500 and 157,000 shares, respectively, were not included in the calculation of earnings per share because they would have been anti-dilutive. Note 7. Segment Reporting The Company operates in a decentralized fashion in three principal business activities: retail banking services; wealth management services; and mortgage banking services.Revenue from retail banking activities consists primarily of interest earned on loans and investment securities and service charges on deposit accounts. Revenue from the wealth management activities is comprised of fees based upon the market value of the accounts under administration as well as commissions on investment transactions.The wealth management services are conducted by Middleburg Investment Group. Revenue from the mortgage banking activities is comprised of interest earned on loans and fees received as a result of the mortgage origination process.The Company recognizes gains on the sale of loans as part of other income.The mortgage banking services are conducted by Southern Trust Mortgage, LLC. Middleburg Bank and the Company have assets in custody with Middleburg Trust Company and accordingly pay Middleburg Trust Company a monthly fee.Middleburg Bank also pays interest to Middleburg Trust Company and Southern Trust Mortgage on deposit accounts that each company has at Middleburg Bank.Southern Trust Mortgage has an outstanding line of credit of $5.0 million and a participation agreement of $75.0 million for which it pays interest to Middleburg Bank on any outstanding balance.Middleburg Bank provides office space and data processing and accounting services to Southern Trust Mortgage for which it receives rental and fee income.Transactions related to these relationships are eliminated to reach consolidated totals. 20 Index The following table presents segment information for the three months ended March31, 2013 and 2012, respectively. For the three months ended For the three months ended March31, 2013 March31, 2012 Retail Banking Wealth Management Mortgage Banking Inter-company Elimina-tions Consolidated Retail Banking Wealth Management Mortgage Banking Inter-company Elimina-tions Consolidated (In Thousands) Revenues: Interest income $ $ 4 $ $ ) $ $ $ 2 $ $ ) $ Trust and investment fee income — — ) — — ) Other income 74 ) — ) Total operating income ) ) Expenses: Interest expense — ) — ) Salaries and employee benefits — — Provision for (recovery of) loan losses ) — 1 — ) — — — Other ) ) Total operating expenses ) ) Income (loss) before income taxes and non-controlling interest ) — ) — Income tax expense 86 — Net Income (loss) ) — 9 ) — Non-controlling interest in loss of consolidated subsidiary — — 67 — 67 — — — Net income (loss) attributable to Middleburg Financial Corporation $ $ $ ) $ — $ $ $ 9 $ ) $ — $ Total assets $ ) $ ) $ Capital expenditures $ $ — $ — $ — $ $ $ — $ — $ — $ Goodwill and other intangibles $ — $ $ $ — $ $ — $ $ $ — $ Note. 8.Capital Purchase Program During 2009, the Company participated in the Capital Purchase Program established by the U.S. Department of the Treasury (the “Treasury”) under the Emergency Economic Stabilization Act of 2008 and issued 22,000 shares of preferred stock to the Treasury as well as a warrant (“the Warrant”) to purchase 208,202 shares of the Company’s common stock at an initial exercise price of $15.85 per share. As a result of the completion of the Company’s public stock offering in August 2009, the number of shares of common stock underlying the Warrant was reduced by one-half to 104,101.On December23, 2009, the Company redeemed all of the shares of preferred stock issued to the Treasury. During 2011, the Warrant was sold by the U.S. Treasury at public auction and has not been exercised as of March31, 2013. Note 9.Fair Value Measurements The Company adopted ASC 820, Fair Value Measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures.ASC 820 clarifies that fair value of certain assets and liabilities is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. ASC 820 specifies a hierarchy of valuation techniques based on whether the inputs to those valuation techniques are observable or unobservable. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Company’s market assumptions.The three levels of the fair value hierarchy under ASC 820 based on these two types of inputs are as follows: Level I: Quoted prices are available in active markets for identical assets or liabilities as of the reported date. 21 Index Level II: Pricing inputs are other than the quoted prices in active markets, which are either directly or indirectly observable as of the reported date.The nature of these assets and liabilities includes items for which quoted prices are available but traded less frequently and items that are fair-valued using other financial instruments, the parameters of which can be directly observed. Level III: Assets and liabilities that have little to no pricing observability as of the reported date.These items do not have two-way markets and are measured using management’s best estimate of fair value, where the inputs into the determination of fair value require significant management judgment or estimation. Measured on recurring basis The following describes the valuation techniques used by the Company to measure certain financial assets and liabilities recorded at fair value on a recurring basis in the consolidated financial statements: Securities available for sale Securities available for sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted market prices, when available (Level I). If quoted market prices are not available, fair values are measured utilizing independent valuation techniques of identical or similar securities for which significant assumptions are derived primarily from or corroborated by observable market data. Third party vendors compile prices from various sources and may determine the fair value of identical or similar securities by using pricing models that consider observable market data (Level II). Derivatives Derivatives are recorded at fair value on a recurring basis.Third party vendors compile prices from various sources and may determine the fair value of identical or similar instruments by using pricing models that consider observable market data (Level II). The following tables present the balances of financial assets and liabilities measured at fair value on a recurring basis as of March31, 2013 and December31, 2012. March31, 2013 (In thousands) Total Level I Level II Level III Assets: U.S. government agencies $ $ — $ $ — Obligations of states and political subdivisions — — Mortgage-backed securities: Agency — — Non-agency — — Other asset-backed securities — — Corporate preferred stock 67 — 67 — Corporate securities — — Mortgage interest rate locks 69 — 69 — Interest rate swaps 21 — 21 — Liabilities: Interest rate swaps $ $ — $ $ — Mortgage banking hedge instruments 81 — 81 — 22 Index December31, 2012 (In thousands) Total Level I Level II Level III Assets: U.S. government agencies $ $ — $ $ — Obligations of states and political subdivisions — — Mortgage-backed securities: Agency — — Non-agency — — Other asset-backed securities — — Corporate preferred stock 62 — 62 — Corporate securities — — Mortgage interest rate locks 35 — 35 — Interest rate swaps 80 — 80 — Liabilities: Interest rate swap — — Mortgage banking hedge instruments 39 — 39 — There were no financial assets measured at fair value on a recurring basis using significant unobservable inputs (Level III) for the three months ended March31, 2013. Measured on nonrecurring basis Certain financial assets and certain financial liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on a recurring basis but are subject to fair value adjustments in certain circumstances.Adjustments to the fair value of these assets usually result from the application of lower-of-cost-or-market accounting or impairment of individual assets. The following describes the valuation techniques used by the Company to measure certain financial assets recorded at fair value on a nonrecurring basis in the consolidated financial statements: Loans Held for Sale Loans held for sale are carried at the lower of cost or market value. These loans currently consist of one-to-four-family residential loans originated for sale in the secondary market.Fair value is based on the price secondary markets are currently offering for similar loans using observable market data which is not materially different than cost due to the short duration between origination and sale (Level II).As such, the Company records any fair value adjustments on a nonrecurring basis.No nonrecurring fair value adjustments were recorded on loans held for sale during the three months ended March31, 2013.Gains and losses on the sale of loans are recorded within income from mortgage banking activities on the consolidated statements of income. Impaired Loans Loans are designated as impaired when, in the judgment of management based on current information and events, it is probable that all amounts due according to the contractual terms of the loan agreement will not be collected.The measurement of loss associated with impaired loans can be based on either the observable market price of the loan, or the fair value of the underlying collateral.Collateral may be in the form of real estate or business assets including equipment, inventory, and accounts receivable.The vast majority of the collateral is real estate.The value of real estate collateral is determined utilizing a market valuation approach based on an appraisal conducted by an independent, licensed appraiser using observable market data (Level II).However, if the collateral is a house or building in the process of construction or if an appraisal of the real estate property is over two years old, then the fair value is considered Level III.The value of business equipment is based upon an outside appraisal if deemed significant, or the net book value on the applicable business’ financial statements if not considered significant using observable market data.Likewise, values for inventory and accounts receivable collateral are based on financial statement balances or aging reports (Level III).Impaired loans allocated to the Allowance for Loan Losses are measured at fair value on a nonrecurring basis. Any fair value adjustments as a result of the evaluation process are recorded in the period incurred as provision for loan losses on the consolidated statements of income. 23 Index When collateral-dependent loans are performing in accordance with the original terms of their contract, the Company continues to use the appraisal that was done at origination as the basis for the collateral value.When collateral-dependent loans are considered non-performing, they are assessed to determine the next appropriate course of action:either foreclosure or modification with forbearance agreement.The loans would then be re-appraised prior to foreclosure or before a forbearance agreement is executed.Thereafter, collateral for loans under a forbearance agreement may be re-appraised as the circumstances warrant.This process does not vary by loan type. The Company’s procedure to monitor the value of collateral for collateral dependent impaired loans between the receipt of an original appraisal and an updated appraisal is to review tax assessment records when they change annually.At the time of any change in tax assessment, an appropriate adjustment is made to the appraised value.Information considered in a determination not to order an updated appraisal includes the availability and reliability of tax assessment records and any significant changes in capitalization rates for income properties since the original appraisal.Other facts and circumstances on a case by case basis may be considered relative to a decision to order or not to order an updated appraisal.If, in the judgment of management, a reliable collateral value estimate cannot be obtained by an alternative method, an updated appraisal would be obtained. Circumstances that may warrant a re-appraisal for non-performing (impaired) loans might include foreclosure proceedings or a material adverse change in the borrower’s condition or that of the collateral underlying the loan.Examples include bankruptcy filing by the debtor or guarantors, loss of a major tenant in an income property, or a significant increase in capitalization rates for income properties.In some cases, management may decide that an updated appraisal for a non-performing loan is not necessary.In such cases, an estimate of the fair value of the collateral for the loans would be made by management by reference to current tax assessment records, the latest appraised value, and knowledge of collateral value fluctuations in a loan’s market area.If, in the judgment of management, a reliable collateral value estimate cannot be obtained by an alternative method, an updated appraisal would be obtained. For the purpose of the evaluation of the adequacy of our allowance for loan losses, new appraisals are discounted 10% for selling costs when determining the amount of the specific reserve.Thereafter, for collateral dependent impaired loans, we consider each loan on a case-by-case basis to determine whether or not the recorded values are appropriate given current market conditions.When warranted, new appraisals are obtained.If an appraisal is less than 12 months old, the only adjustment made to appraised values is the 10% discount for selling costs.If an appraisal is older than 12 months, management will use judgment based on knowledge of current market values and specific facts surrounding any particular property to determine if an additional valuation adjustment may be necessary. For real estate-secured impaired loans, if the Company does not have an adequate appraisal a new one is ordered to determine fair value.An appraisal that would be considered adequate for real estate-secured loans is one that is less than 12 months or one that is more than 12 months old but alternative methods with which to monitor the collateral value exist, such as reference to frequently updated tax assessments.Appraisals that would be considered inadequate for real estate-secured loans include appraisals older than 12 months and with a property located in a jurisdiction that does not reassess property values on a regular basis, or with a property to which substantial changes have been made since the last assessment. If the loan is secured by assets other than real estate and an appraisal is neither available nor feasible, the loan is treated as unsecured. It is the Company’s policy to account for partially charged-off loans consistently both before and after updated appraisals are obtained.Partially charged-off loans are placed in non-accrual status and remain in that status until the borrower has made a minimum of six consecutive monthly payments on a timely basis and there is evidence that the borrower has the ability to repay the balance of the loan plus accrued interest in full.Partially charged-off loans are not automatically returned to accrual status when updated appraisals are obtained. 24 Index The following table summarizes the Company’s financial assets that were measured at fair value on a nonrecurring basis as of March31, 2013 and December31, 2012: March31, 2013 (In thousands) Description Total Level I Level II Level III Assets: Loans held for sale $ $ — $ $ — Impaired loans — December31, 2012 (In thousands) Description Total Level I Level II Level III Assets: Loans held for sale $ $ — $ $ — Impaired loans — Other Real Estate Owned The value of other real estate owned (“OREO”) is determined utilizing an income or market valuation approach based on an appraisal conducted by an independent, licensed appraiser using observable market data (Level II).For other real estate owned properties, the Company’s policy is to obtain “as-is” appraisals on an annual basis as opposed to “as-completed” appraisals.This approach provides current values without regard to completion of any construction or renovation that may be in process on OREO properties.Accordingly, the Company considers the valuations to be Level II valuations even though some properties may be in process of renovation or construction.If the collateral value is significantly adjusted due to differences in the comparable properties, or is discounted by the Company because of marketability or other factors, then the fair value is considered Level III.Any initial fair value adjustment is charged against the Allowance for Loan Losses.Any subsequent fair value adjustments are recorded in the period incurred and included in other non-interest expense on the consolidated statements of income. For the purpose of OREO valuations, appraisals are discounted 10% for selling and holding costs and it is the policy of the Company to obtain annual appraisals for properties held in OREO. Any fair value adjustments are recorded in the period incurred as “Other real estate owned expenses” on the consolidated statements of income. The following table summarizes the Company’s non-financial assets that were measured at fair value on a nonrecurring basis during the period. March31, 2013 (In thousands) Description Total Level I Level II Level III Assets: Other real estate owned $ $ — $ $ — December31, 2012 (In thousands) Description Total Level I Level II Level III Assets: Other real estate owned $ $ — $ $ 25 Index The following table presents quantitative information as of March31, 2013 about Level III fair value measurements for financial assets measured at fair value on a non-recurring basis: Fair Value (in thousands) Valuation Technique Unobservable Inputs Range (Weighted Average) Impaired Loans $ Discounted appraised value Discount for selling costs and age of appraisals. 10% - 30% (21%) The fair value of a financial instrument is the current amount that would be exchanged between willing parties, other than in a forced liquidation.Fair value is best determined based upon quoted market prices.However, in many instances, there are no quoted market prices for the Company’s various financial instruments.In cases where quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques.Those techniques are significantly affected by the assumptions used, including the discount rate and estimates of future cash flows.Accordingly, the fair value estimates may not be realized in an immediate settlement of the instrument.U.S. generally accepted accounting principles excludes certain financial instruments and all non-financial instruments from its disclosure requirements.Accordingly, the aggregate fair value amounts presented may not necessarily represent the underlying fair value of the Company. The following methods and assumptions were used to estimate the fair value of each class of financial instruments for which it is practicable to estimate that value: Cash and Cash Equivalents For those cash equivalents, the carrying amount is a reasonable estimate of fair value. Loans, Net and Loans Held for Sale For variable-rate loans that reprice frequently and with no significant change in credit risk, fair values are based on carrying values.The fair value is estimated by discounting future cash flows using current market inputs at which loans with similar terms and qualities would be made to borrowers of similar credit quality.Where quoted market prices were available, primarily for certain residential mortgage loans, such market rates were utilized as estimates for fair value.(See "Impaired Loans" above for a discussion of valuation methodologies for loans considered to be impaired.) Bank Owned Life Insurance The carrying amount of bank owned life insurance is a reasonable estimate of fair value. Accrued Interest Receivable and Payable The carrying amounts of accrued interest approximate fair values. Deposits The fair value of demand deposits, savings accounts, and certain money market deposits is the amount payable on demand at the reporting date.For all other deposits, the fair value is determined using the discounted cash flow method.The discount rate used is equal to the rate currently offered on similar products. Securities Sold Under Agreements to Repurchase and Short-Term Debt The carrying amounts approximate fair values. 26 Index FHLB Borrowings, Long-Term and Subordinated Debt For variable rate long-term debt, fair values are based on carrying values.For fixed rate debt, fair values are estimated based on observable market prices and discounted cash flow analysis using interest rates for borrowings of similar remaining maturities and characteristics.The fair values of the Company's Subordinated Debentures are estimated using discounted cash flow analysis based on the Company's current incremental borrowing rates for similar types of borrowing arrangements. Off-Balance-Sheet Financial Instruments The fair value of commitments to extend credit is estimated using the fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the present creditworthiness of the counterparties.For fixed-rate loan commitments, fair value also considers the difference between current levels of interest rates and the committed rates.The fair value of standby letters of credit is based on fees currently charged for similar agreements or on the estimated cost to terminate them or otherwise settle the obligations with the counterparties at the reporting date.At March31, 2013 and December31, 2012, the fair values of loan commitments and standby letters of credit were deemed immaterial; therefore, they have not been included in the table below. Fair Value of Financial Instruments The estimated fair values, and related carrying amounts, of the Company's financial instruments as of March31, 2013 are as follows: March31, 2013 Fair value measurements using: Carrying Amount Total Fair Value Level I Level II Level III (In thousands) Financial assets: Cash and cash equivalents $ — — Securities — — Loans held for sale — — Net portfolio loans — Bank-owned life insurance — — Accrued interest receivable — — Mortgage interest rate locks 69 69 — 69 — Interest rate swaps 21 21 — 21 — Financial liabilities: Deposits $ $ $ — $ — Securities sold under agreements to repurchase — — Short-term debt — — FHLB borrowings — — Trust preferred capital notes — — Accrued interest payable — — Interest rate swap — — Mortgage banking hedge instruments 81 81 — 81 — 27 Index The estimated fair values, and related carrying amounts, of the Company's financial instruments at December31, 2012 are as follows: December 31, 2012 Fair value measurements using: Carrying Amount Total Fair Value Level I Level II Level III (In thousands) Financial assets: Cash and cash equivalents $ — — Securities — — Loans held for sale — — Net portfolio loans — Bank-owned life insurance — — Accrued interest receivable — — Mortgage interest rate locks 35 35 — 35 — Interest rate swaps 80 80 — 80 — Financial liabilities: Deposits $ $ $ — $ — Securities sold under agreements to repurchase — — Short-term debt — — FHLB borrowings — — Trust preferred capital notes — — Accrued interest payable — — Interest rate swaps — — Mortgage banking hedge instruments 39 39 — 39 — The Company assumes interest rate risk (the risk that general interest rate levels will change) as a result of its normal operations.As a result, the fair values of the Company's financial instruments will change when interest rate levels change and that change may be either favorable or unfavorable to the Company.Management attempts to match maturities of assets and liabilities to the extent believed necessary to minimize interest rate risk.However, borrowers with fixed rate obligations are less likely to prepay in a rising rate environment and more likely to prepay in a falling rate environment.Conversely, depositors who are receiving fixed rates are more likely to withdraw funds before maturity in a rising rate environment and less likely to do so in a falling rate environment.Management monitors rates and maturities of assets and liabilities and attempts to minimize interest rate risk by adjusting terms of new loans and deposits and by investing in securities with terms that mitigate the Company's overall interest rate risk. Note 10.Recent Accounting Pronouncements In December 2011, the FASB issued ASU 2011-11, “Balance Sheet (Topic 210) - Disclosures about Offsetting Assets and Liabilities.”This ASU requires entities to disclose both gross information and net information about both instruments and transactions eligible for offset in the balance sheet and instruments and transactions subject to an agreement similar to a master netting arrangement. An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented. The adoption of the new guidance did not have a material impact on the Company's consolidated financial statements. 28 Index In July 2012, the FASB issued ASU 2012-02, “Intangibles - Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment.”The amendments in this ASU apply to all entities that have indefinite-lived intangible assets, other than goodwill, reported in their financial statements.The amendments in this ASU provide an entity with the option to make a qualitative assessment about the likelihood that an indefinite-lived intangible asset is impaired to determine whether it should perform a quantitative impairment test. The amendments also enhance the consistency of impairment testing guidance among long-lived asset categories by permitting an entity to assess qualitative factors to determine whether it is necessary to calculate the asset's fair value when testing an indefinite-lived intangible asset for impairment.The amendments are effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted.The adoption of the new guidance did not have a material impact on the Company's consolidated financial statements. In January 2013, the FASB issued ASU 2013-01, “Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.”The amendments in this ASU clarify the scope for derivatives accounted for in accordance with Topic 815, Derivatives and Hedging, including bifurcated embedded derivatives, repurchase agreements and reverse repurchase agreements and securities borrowing and securities lending transactions that are either offset or subject to netting arrangements.An entity is required to apply the amendments for fiscal years, and interim periods within those years, beginning on or after January 1, 2013.The adoption of the new guidance did not have a material impact on the Company's consolidated financial statements. In February 2013, the FASB issued ASU 2013-02, “Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.”The amendments in this ASU require an entity to present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income.In addition, the amendments require a cross-reference to other disclosures currently required for other reclassification items to be reclassified directly to net income in their entirety in the same reporting period.Companies should apply these amendments for fiscal years, and interim periods within those years, beginning on or after December 15, 2012.The Company has included the required disclosures from ASU 2013-02 in the consolidated financial statements. 29 Index Note 11.Accumulated Other Comprehensive Income The following table presents information on changes in each component of accumulated other comprehensive income and the ending balances for the periods indicated: Accumulated Other Comprehensive Income (1) (in thousands) Net Unrealized Gains (Losses) on Securities Derivatives Total Balance December31, 2011 $ $ ) $ Other comprehensive income before reclassifications 53 Amounts reclassified from accumulated other comprehensive income ) — ) Change during period 53 Balance March 31, 2012 $ $ ) $ Balance December31, 2012 $ $ ) $ Other comprehensive income (loss) before reclassifications ) 39 ) Amounts reclassified from accumulated other comprehensive income ) — ) Change during period ) 39 ) Balance March 31, 2013 $ $ ) $ (1)All amounts shown are net of applicable income taxes using an income tax rate of 34%. The following table presents information related to reclassifications from accumulated other comprehensive income during the periods indicated. Amount Reclassified from Accumulated Other Comprehensive Income (in thousands) Details about Accumulated Other Comprehensive Income Components For the three months ended March 31, Affected Line Item in the Consolidated Statements of Income Securities available for sale (1): Net securities gains reclassified into earnings $ ) $ ) Gain on securities available for sale Related income tax expense 16 48 Income tax expense Net effect on accumulated other comprehensive income for the period ) ) Net of tax Total reclassifications for the period $ ) $ ) Net of tax (1) For more information related to unrealized gains on securities available for sale, see Note 3, "Securities." 30 Index Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of the financial condition at March31, 2013 and results of operations of the Company for the three months ended March31, 2013 should be read in conjunction with the Company’s Consolidated Financial Statements and the accompanying Notes to Consolidated Financial Statements included in this report and in the 2012 Form 10-K.It should also be read in conjunction with the “Caution About Forward Looking Statements” section at the end of this discussion. Overview The Company is headquartered in Middleburg, Virginia and conducts its primary operations through two wholly owned subsidiaries, Middleburg Bank and Middleburg Investment Group, Inc., and a majority owned subsidiary, Southern Trust Mortgage, LLC.Middleburg Bank is a community bank serving the Virginia counties of Loudoun, Fairfax, Fauquier and western Prince William as well as the Town of Williamsburg, Virginia and the City of Richmond, Virginia.The Bank operates twelve financial service centers and one limited service facility. Middleburg Investment Group is a non-bank holding company that was formed in the fourth quarter of2005.It has one wholly-owned subsidiary, Middleburg Trust Company which is headquartered in Richmond, Virginia, and maintains offices in Williamsburg, Virginia and in several of Middleburg Bank’s facilities.Southern Trust Mortgage is a regional mortgage company headquartered in Virginia Beach, Virginia and maintains offices in Virginia, Maryland, Georgia, North Carolina and South Carolina. The Company operates under a business model that makes all of its financial and wealth management services available to its clients at all of its financial service centers.Financial service centers are larger than most traditional retail banking branches in order to allow commercial, mortgage, retail and wealth management personnel and services to be readily available to serve clients.By working together in the financial service center and the market, the team at each financial service center becomes more effective in expanding relationships with current clients and new clients.The Company’s goal is to assist in the creation, preservation and ultimate transfer of the wealth of its clients. The Company generates a significant amount of its income from the net interest income earned by Middleburg Bank.Net interest income is the difference between interest income and interest expense.Interest income depends on the amount of interest-earning assets outstanding during the period and the interest rates earned thereon.Middleburg Bank’s cost of money is a function of the average amount of deposits and borrowed money outstanding during the period and the interest rates paid thereon.The quality of the assets further influences the amount of interest income lost on non-accrual loans and the amount of additions to the allowance for loan losses.Middleburg Bank also generates income from fees on deposits and loans. Middleburg Investment Group’s subsidiary, Middleburg Trust Company, generates fee income by providing trust and investment management services to its clients.Investment management and trust fees are generally based upon the value of assets under administration and, therefore, can be significantly affected by fluctuation in the values of securities caused by changes in the capital markets. Southern Trust Mortgage generates fees from the origination and sale of mortgage loans. Southern Trust Mortgage also maintains a real estate construction portfolio and receives interest and fee income from these loans, which, net of interest expense, is included in net interest income. Net income attributable to Middleburg Financial Corporation for the three months ended March31, 2013 decreased 16.1% to $1.3 million from $1.6 million over the same period in 2012.Earnings per fully diluted share for the three months ended March31, 2013 was $0.19 per share versus $0.23 per share for the same period in 2012. Annualized return on total average assets for the three months ended March31, 2013 was 0.44%, compared to 0.54% for the same period in 2012.Annualized return on total average equity of Middleburg Financial Corporation, which excludes the non-controlling interest in Southern Trust Mortgage, for the three months ended March31, 2013 was 4.71%, compared to 5.95% for the same period in 2012. As a result of improving trends in non accrual loans and improved risk ratings for several loans during the quarter, the Company recorded a negative loan loss provision of $188,000 for the three months ended March31, 2013, compared to $792,000 for the three months ended March31, 2012. Non-accruals as a percentage of total loans have decreased from 3.26% in the quarter ended March 31, 2012 to 2.84% in the quarter ended March 31, 2013.The negative provision allowed the reserve ratio to decrease to 1.89% of portfolio loans at March 31, 2013 from 2.02% at December 31, 2012. After this quarter's reserve decrease, the coverage ratio for non-performing assets (allowance for loan losses balance divided by non-performing assets) increased to 40.2% of nonperforming assets from 37.9% at December 31, 2012. 31 Index Net interest income for the three months ended March31, 2013 was $9.4 million compared to $9.8 million for the three months ended March31, 2012.Total non-interest income decreased to $5.9 million for the three months ended March31, 2013 compared to $6.0 million for the three months ended March31, 2012.Total non-interest expense increased approximately $614,000 to $13.9 million for the three months ended March31, 2013 from $13.3 million for the same period in 2012. On July 21, 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) was signed into law. The Dodd-Frank Act contains significant modifications to the current bank regulatory structure and requires various federal agencies to adopt a broad range of new rules and regulations. While not fully determinable at this time, the impact of the Dodd-Frank Act and the rules and regulations that will be promulgated thereunder could significantly affect our operations, increase our operating costs and divert management resources.Other than the potential impact of this legislation, the Company is not aware of any current recommendations by any regulatory authorities that, if implemented, would have a material effect on the Company’s liquidity, capital resources or results of operations. Critical Accounting Policies General The financial condition and results of operations presented in the Consolidated Financial Statements, the accompanying Notes to Consolidated Financial Statements and this section are, to a large degree, dependent upon the accounting policies of the Company.The selection and application of these accounting policies involve judgments, estimates, and uncertainties that are susceptible to change. Presented below is discussion of those accounting policies that management believes are the most important (“Critical Accounting Policies”) to the portrayal and understanding of the Company’s financial condition and results of operations.The Critical Accounting Policies require management’s most difficult, subjective and complex judgments about matters that are inherently uncertain.In the event that different assumptions or conditions were to prevail, and depending upon the severity of such changes, the possibility of materially different financial condition or results of operations is a reasonable likelihood. Allowance for Loan Losses Middleburg Bank monitors and maintains an allowance for loan losses to absorb an estimate of probable losses inherent in the loan portfolio.Middleburg Bank maintains policies and procedures that address the systems of controls over the following areas:the systematic methodology used to determine the appropriate level of the allowance to provide assurance they are maintained in accordance with accounting principles generally accepted in the United States of America; the accounting policies for loan charge-offs and recoveries; the assessment and measurement of impairment in the loan portfolio; and the loan grading system. Middleburg Bank evaluates various loans individually for impairment as required by applicable accounting standards.Loans evaluated individually for impairment include non-performing loans, such as loans on non-accrual, loans past due by 90 days or more, restructured loans and other loans selected by management.The evaluations are based upon discounted expected cash flows or collateral valuations.If the evaluation shows that a loan is individually impaired, then a specific reserve is established for the amount of impairment.If a loan evaluated individually is not impaired, then the loan is assessed for impairment with a group of loans that have similar characteristics. For loans without individual measures of impairment, Middleburg Bank makes estimates of losses for groups of loans as required by applicable accounting standards.Loans are grouped by similar characteristics, including the type of loan, the assigned loan grade and the general collateral type.A loss rate reflecting the expected loss inherent in a group of loans is derived based upon estimates of default rates for a given loan grade, the predominant collateral type for the group and the terms of the loan.The resulting estimate of losses for groups of loans are adjusted for relevant environmental factors and other conditions of the portfolio of loans, including:borrower and industry concentrations; levels and trends in delinquencies, charge-offs and recoveries; changes in underwriting standards and risk selection; level of experience, ability and depth of lending management; and national and local economic conditions. The amount of estimated impairment for individually evaluated loans and groups of loans is added together for a total estimate of loan losses.This estimate of losses is compared to the allowance for loan losses of Middleburg Bank as of the evaluation date and, if the estimate of losses is greater than the allowance, an additional provision to the allowance would be made.If the estimate of losses is less than the allowance, the degree to which the allowance exceeds the estimate is evaluated to determine whether the allowance falls outside a range of estimates.If the estimate of losses is below the range of reasonable estimates, the allowance would be reduced by way of a credit to the provision for loan losses.Middleburg Bank recognizes the inherent 32 Index imprecision in estimates of losses due to various uncertainties and variability related to the factors used, and therefore a reasonable range around the estimate of losses is derived and used to ascertain whether the allowance is too high.If different assumptions or conditions were to prevail and it is determined that the allowance is not adequate to absorb the new estimate of probable losses, an additional provision for loan losses would be made, which amount may be material to the Consolidated Financial Statements. Intangibles and Goodwill The Company had approximately $6.0 million in intangible assets and goodwill at March31, 2013, a decrease of $42,000 or 0.7% since December31, 2012, which is attributable to regular amortization of intangible assets. On April 1, 2002, the Company acquired Middleburg Investment Advisors for $6.0 million.Approximately $5.9 million of the purchase price was allocated to intangible assets and goodwill.In connection with this investment, a purchase price valuation was completed to determine the appropriate allocation to identified intangibles.The valuation concluded that approximately 42% of the purchase price was related to the acquisition of customer relationships with an amortizable life of 15 years.Another 19% of the purchase price was allocated to a non-compete agreement with an amortizable life of seven years.The remainder of the purchase price has been allocated to goodwill.On January 3, 2011, Middleburg Investment Advisors was merged into Middleburg Trust Company and its goodwill balance is reflected in the total goodwill balance reported for Middleburg Investment Group of $3.4 million.The remaining balance of unamortized identified intangible assets related to the acquisition of Middleburg Investment Advisors is approximately $690,000.Approximately $1.0 million of the $6.0 million in total intangible assets and goodwill at March31, 2013 was attributable directly to the Company’s investment in Middleburg Trust Company exclusive of the goodwill related to the former Middleburg Investment Advisors.With the consolidation of Southern Trust Mortgage, the Company recognized $1.9 million in goodwill as part of its equity investment. The purchase price allocation process requires management estimates and judgment as to expectations for the life span of various customer relationships as well as the value that key members of management add to the success of the Company.For example, customer attrition rates were determined based upon assumptions that the past five years may predict the future.If the actual attrition rates, among other assumptions, differed from the estimates and judgments used in the purchase price allocation, the amounts recorded in the Consolidated Financial Statements could result in a possible impairment of the intangible assets and goodwill or require acceleration in the amortization expense. In addition, current accounting standards permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform a two step goodwill impairment test.If a two step process is necessary, the first step is to identify whether or not anyimpairment exists.The second step measures the amount of the impairment loss, if any.The most recent evaluation of the Company's goodwill balance was conducted as of December 31, 2012. As of March31, 2013, the Company recognized two consolidated subsidiaries as reporting units for the purpose of goodwill evaluation and reporting:Southern Trust Mortgage (“STM”) and Middleburg Investment Group (“MIG”).MIG is the parent company of Middleburg Trust Company and the former Middleburg Investment Advisors.The following table shows the allocation of goodwill between the two reporting units and the percentage by which the fair value of each reporting unit as of December 31, 2012 (the most recent fair value evaluation date) exceeded the carrying value as of that date.Management does not believe the estimated fair values have changed significantly from December 31, 2012 to March31, 2013. Allocation of Goodwill to Reporting Units (Dollars in Thousands) Carrying Value of Goodwill Carrying Value of Reporting Unit Estimated Fair Value of Reporting Unit Percentage by which Estimated Fair Value of Reporting Unit Exceeds Reporting Unit December 31, 2012 December31, 2012 December31, 2012 Carrying Value STM $ $ $ % MIG % Total $ $ $ % Reported amounts reflect only Middleburg Financial Corporation shareholders' ownership interests. Estimated fair values are as of December 31, 2012. Includes $728,000 of amortizing intangible assets at December 31, 2012. 33 Index Management estimates fair value utilizing multiple methodologies which include discounted cash flows, comparable companies, third-party sale and assets under management analysis. Determining the fair value of the Company’s reporting units requires management to make judgments and assumptions related to various items, including estimates of future operating results, allocations of indirect expenses, and discount rates.Management believes its estimates and assumptions are reasonable; however, the fair value of each reporting unit could be different in the future if actual results or market conditions differ from the estimates and assumptions used. The Company’s forecasted cash flows for its reporting units assume a stable economic environment and consistent long-term growth in loan originations and assets under management over the projected periods.Additionally, expenses are assumed to be consistently correlated with projected asset and revenue growth over the time periods projected.Although we believe the key assumptions underlying the financial forecasts to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond the control of the Company.Accordingly, there can be no assurance that the forecasted results will be realized and variations from the forecast may be material.If weak economic conditions continue or worsen for a prolonged period of time, or if the reporting unit loses key personnel, the fair value of the reporting unit may be adversely affected which may result in impairment of goodwill or other intangible assets in the future.Any changes in the key management estimates or judgments could result in an impairment charge, and such a charge could have an adverse effect on the Company’s financial condition and results of operations. Other-Than-Temporary Impairment (OTTI) There were no losses related to other-than-temporary impairment onsecuritiesfor the quarter ended March31, 2013. Financial Condition Assets, Liabilities and Shareholders’ Equity Total assets for the Company were $1.2 billion at March31, 2013, a decrease of $23.0 million or 1.9% compared to total assets at December31, 2012.Total average assets increased 3.4% to $1.22 billion for the three months ended March31, 2013 from $1.18 billion for the three months ended March31, 2012.Total liabilities were $1.10 billion at March31, 2013, compared to $1.12 billion at December31, 2012.Total average liabilities increased $27.2 million or 2.54% to $1.10 billion for the three months ended March31, 2013 compared to $1.07 billion for the same period in 2012.Average shareholders’ equity attributable to MFC shareholders increased 6.9% or $7.3 million over the same periods. Loans Total loans, including loans held for sale at March31, 2013 were $763.3 million, a decrease of $28.3 million from the December31, 2012 amount of $791.6 million, primarily as a result of a decrease in loans held for sale.Portfolio loans were $714.6 million at March31, 2013, an increase of $5.1 million from theDecember31, 2012 balance of $709.5 million.Loans held for sale were$48.7 million at March31, 2013, compared to $82.1 million at December31, 2012, a decrease of $33.4 million during the period. Southern Trust Mortgage originated $191.1 million in loans for the three months ended March31, 2013, compared to $211.2 million for the three months ended March31, 2012.The Company experienced a decrease in real estate construction loans, which were $46.1 million at March31, 2013, compared to $50.2 million at December31, 2012.Real estate mortgage loans of $528.2 million at March31, 2013 increased from the December31, 2012 amount of $515.6 million.Commercial loans, which are primarily loans to businesses, decreased to $116.0 million at March31, 2013, compared to $118.6 million at December31, 2012.Net charge-offs were $615,000 for the three months ended March31, 2013 versus $554,000 for the same period in 2012000.The provision for loan losses for the three months ended March31, 2013 was a negative $188,000 compared to $792,000 for the same period in 2012.The allowance for loan losses at March31, 2013 was $13.5 million or 1.89% of portfolio loans outstanding (excluding loans held for sale) compared to $14.3 million and 2.02% at December31, 2012. 34 Index The following table presents information on the Company’s nonperforming assets as of the dates indicated: Nonperforming Assets Middleburg Financial Corporation March 31, December 31, (In thousands) Nonperforming assets: Nonaccrual loans $ Restructured loans (1) Accruing loans greater than 90 days past due Total nonperforming loans $ Foreclosed property Total nonperforming assets $ Allowance for loan losses $ Nonperforming loans to period end portfolio loans % Allowance for loan losses to nonperforming loans % Nonperforming assets to period end assets % (1) Amount reflects restructured loans that are performing as agreed to the restructured terms and are not included in nonaccrual loans. The Company utilizes the ratios included in the above table to evaluate the relative level of nonperforming assets included in the Company’s balance sheet.Changes in the ratios assist management in evaluating the overall adequacy of the allowance for loan losses and any reserve against other real estate owned. Our accounting policy for foreclosed property does not include any allowance for loan loss amounts subsequent to the reclassification event which writes the loan down to fair value when moved into foreclosed property. 35 Index The following table depicts the transactions, in summary form, that occurred to the allowance for loan losses in each period presented: Allowance for Loan Losses Three Months Ended Year Ended March31, 2013 December 31, 2012 Balance, beginning of year $ $ Provision for loan losses ) Charge-offs: Real estate loans: Construction 87 Secured by 1-4 family residential Other real estate loans 97 Commercial loans 38 Consumer loans 8 72 Total charge-offs $ $ Recoveries: Real estate loans: Construction $ 37 $ 2 Secured by 1-4 family residential 50 Other real estate loans 9 86 Commercial loans 5 12 Consumer loans 3 33 Total recoveries $ $ Net charge-offs Balance, end of period $ $ Ratio of allowance for loan losses to portfolio loans outstanding at end of period % % Annualized ratio of net charge offs to average portfolio loans outstanding during the period % % The following table shows the balance of the allowance for loan losses allocated to each major loan type and the percent of loans in each category to total loans as of March31, 2013 and December31, 2012: Allocation of Allowance for Loan Losses March31, 2013 Percent of loans in each category to total loans December31, 2012 Percent of loans in each category to total loans Commercial, financial and agricultural $ % $ % Real estate construction % % Real estate mortgage % % Consumer loans % % Totals $ % $ % Non-performing Loans Non-performing loans were $25.7 million at March31, 2013 compared to $27.8 million at December31, 2012. Non-accrual loans were $20.0 million at the end of the first quarter of 2013 compared to $21.7 million as of December31, 2012, representing a decrease of 7.8% during the first three months of 2013.The decrease was primarily attributable to non-accrual loans being transferred to the Other Real Estate Owned category during the quarter. 36 Index Restructured Loans Included in the "Nonperforming Assets" table aboveare troubled debt restructurings (“TDRs”) that were classified as impaired.The total balance of TDRs at March31, 2013 was $12.0 million of which $7.1 million were included in the Company’s non-accrual loan totals at that date and $4.9 million million represented loans performing as agreed according to the restructured terms. Total restructured loans were unchanged from the balance at December31, 2012.The amount of the valuation allowance related to total TDRs was $1.5 million and $2.0 million as of March31, 2013 and December31, 2012 respectively. The $7.1 million in nonaccrual TDRs as of March31, 2013 is comprised of $62,000 in real estate construction loans, $2.3 million in 1-4 family real estate loans, $4.7 million in other real estate loans, and $55,000 in commercial loans.The $4.9 million in TDRs which were performing as agreed under restructured terms as of March31, 2013 is comprised of $106,000 in real estate construction loans, $1.8 million in 1-4 family real estate loans, $2.8 million in other real estate loans and $206,000 in commercial loans.The Company considers all loans classified as TDRs to be impaired. The Company requires six timely consecutive monthly payments before a restructured loan that has been placed on non-accrual can be returned to accrual status.The Company does not utilize formal modification programs or packages when loans are considered for restructuring.Any loan restructuring is based on the borrower’s circumstances and may include modifications to more than one of the terms and conditions of the loan. The Company has not performed any commercial real estate or other type of loan workout whereby the existing loan would have been structured into multiple new loans. Other Real Estate Owned Other real estate owned, net of valuation allowance, decreased by $2.0 million to $7.9 million at March31, 2013 from $9.9 million at December31, 2012.The decrease was primarily due to the sale of several large Other Real Estate Owned ("OREO") properties during the quarter. The change in balance is the net of foreclosed real estate loansadded to other real estate owned, valuation adjustments and sales of other real estate owned properties during the period.During the three months ended March31, 2013, the Company received proceeds of $3.2 million from the sale of other real estate owned properties and incurred a net loss of $628,000 on the sales. No valuation adjustments to properties held in OREO were made during the three months ended March31, 2013. Securities Securities, excluding Federal Reserve and Federal Home Loan Bank stock, were $331.7 million at March31, 2013 compared to $319.5 million at December31, 2012, an increase of $12.2 million or 3.8% during the period. The balance in interest-bearing bank balances decreased to $43.8 million as ofMarch31, 2013 versus $47.3 million at December31, 2012.The Company sold $3.9 million in securities, received proceeds of $24.3 million from maturities and principal payments, and purchased securities of $41.6 million for the three months ended March31, 2013.No losses related to other-than-temporary impairments were recognized for the three months ended March31, 2013. The Company will continue to maintain its securities portfolio as a source of liquidity and collateral.At March31, 2013, the year-to-date tax equivalent yield on the securities portfolio was 3.09%. Premises and Equipment Net premises and equipment decreased by $200,000 from $20.6 million at December31, 2012 to $20.4 million at March31, 2013.The decrease is the net of the change in accumulated depreciation and additions to premises and equipment during the period. Goodwill and Other Identified Intangibles Goodwill and other identified intangibles decreased by $42,000 in the first three months of 2013 to $6.0 million at March31, 2013 as the result of amortization of identified intangibles related to the acquisition of Middleburg Investment Advisors. 37 Index Other Assets Other assets decreased by $1.4 million to $21.2 million at March31, 2013 when compared to December31, 2012.The other assets section of the balance sheet includes Bank Owned Life Insurance (BOLI), in the amount of $16.6 million and net deferred tax assets in the amount of $4.0 million at March31, 2013. Deposits Deposits decreased by $15.8 million to $966.1 million at March31, 2013 from $981.9 million at December31, 2012.Average deposits for the three months ended March31, 2013 increased 4.6% or $43.0 million compared to average deposits for the three months ended March31, 2012.Average interest bearing deposits were $810.7 million for the three months ended March31, 2013 compared to $788.1 million for the three months ended March31, 2012, primarily due to increases in average balances of interest checking and money market savings accounts. The Company has an interest bearing product, known as Tredegar Institutional Select, that integrates the use of the cash within client accounts at Middleburg Trust Company for overnight funding at the Bank.The overall balance of this product was $36.6 million at March31, 2013 and is reflected in both the savings and interest bearing demand deposits and the “securities sold under agreements to repurchase” amounts on the balance sheet. Time deposits decreased by $4.6 million or 1.6% from December 31, 2012 to $287.4 million at March31, 2013.Time deposits include brokered certificates of deposit and CDARS deposits.Securities sold under agreements to repurchase (“Repo Accounts”) decreased by $2.1 million from $34.0 million at December 31, 2012 to $31.9 million at March31, 2013.The Repo Accounts include certain long-term commercial checking accounts with average balances that typically exceed $100,000 and the Tredegar Institutional Select account which includes accounts maintained by Middleburg Trust Company’s business clients.All repurchase agreement transactions entered into by the Company are accounted for as collateralized financings and not as sales. Short-term Borrowings and FHLB Borrowings The Company had $5 million in overnight advances from the Federal Home Loan Bank of Atlanta (“FHLB”) outstanding at March31, 2013.Southern Trust Mortgage has a line of credit with a regional bank that is primarily used to fund its loans held for sale.At March31, 2013, this line had an outstanding balance of $519,000 compared to $11.9 million at December 31, 2012.The interest rate on the line of credit is based on the 30-day London Inter-Bank Offered Rate (“LIBOR”).Southern Trust Mortgage also has a $5.0 million line of credit and a $75.0 million participation agreement with Middleburg Bank.The line of credit and the outstanding balance under the participation agreement are eliminated in the consolidation process and are not reflected in the consolidated financial statements of the Company.FHLB term advances were $80.0 million at March31, 2013 compared to $72.9 at December 31, 2012. Other Liabilities Other liabilities decreased by $1.4 million to $7.4 million at March31, 2013, when compared to December 31, 2012. Non-controlling Interest in Consolidated Subsidiary The Company, through Middleburg Bank owns 62.3% of the issued and outstanding membership interest units in Southern Trust Mortgage.The remaining 37.7% of issued and outstanding membership interest units are owned by other partners.The ownership interest of these partners is represented in the financial statements as “Non-controlling Interest in Consolidated Subsidiary.”The non-controlling interest is reflected in total shareholders’ equity.Southern Trust Mortgage also has preferred stock of $865,000 issued and outstanding at March31, 2013.As of March 31, 2013, the Company, through Middleburg Bank owned 70.4% of the issued and outstanding preferred stock in Southern Trust Mortgage.The remaining 29.6% of issued and outstanding preferred stock is owned by other partners.The preferred stock held by these other partners is reflected in other liabilities. Capital Total shareholders’ equity, including the non-controlling interest in Southern Trust Mortgage, was $117.7 million at March31, 2013.This amount represents an increase of 0.5% from the December31, 2012 amount of $117.1 million. Middleburg Financial Corporation’s shareholders’ equity, which excludes the non-controlling interest, was $114.8 million at March31, 2013 compared to $113.9 million at December31, 2012.The book value of common stock was $16.28 per share at March31, 2013 and $16.15 at December 31, 2012.The following table shows the Company’s risk-based capital ratios as of March31, 2013 and December31, 2012: 38 Index March31, 2013 December31, 2012 Total risk-based capital ratio 15.6% 15.3% Tier 1 risk-based capital ratio 14.4% 14.0% Tier 1 leverage ratio 9.1% 9.1% Results of Operations Net Interest Income Net interest income is the Company’s primary source of earnings and represents the difference between interest and fees earned on earning assets and the interest expense paid on deposits and other interest bearing liabilities. Net interest income for the three months ended March31, 2013 was $9.4 million, compared to $9.8 million for the same period in 2012.Total interest income for the three months ended March31, 2013 was $11.2 million compared to $12.2 million for the three months ended March31, 2012 representing a decrease of 8.0%.Total interest expense was $1.8 million for the three months ended March31, 2013 compared to $2.4 million for the same period in 2012 representing a decrease of 26.6%.Average earning assets remained unchanged at $1.2 billion for the three months ended March31, 2013 compared to the three months ended March31, 2012.Average interest bearing liabilities increased by $6.4 million or 0.7% to $928.9 million for the three months ended March31, 2013 when compared to the same period in 2012. 39 Index The following tables reflect an analysis of the Company’s net interest income using the daily average balances of the Company’s assets and liabilities for the periods indicated.Non-accrual loans are included in the loan balances. MIDDLEBURG FINANCIAL CORPORATION Average Balances, Income and Expenses, Yields and Rates Three months ended March 31, 2013 2012 Average Balance Income/ Expense Yield/ Rate(2) Average Balance Income/ Expense Yield/ Rate(2) (Dollars in thousands) Assets : Securities: Taxable $ $ % $ $ % Tax-exempt (1) % % Total securities $ $ % $ $ % Total loans (3) $ $ % $ $ % Interest bearing deposits in other financial institutions 30 % 24 % Total earning assets $ $ % $ $ % Less: allowances for credit losses ) ) Total nonearning assets Total assets $ $ Liabilities: Interest-bearing deposits: Checking $ $ % $ $ % Regular savings 61 % % Money market savings 47 % 58 % Time deposits: $100,000 and over % % Under $100,000 % % Total interest-bearing deposits $ $ % $ $ % Short-term borrowings 29 % % Securities sold under agreements to repurchase 80 % 83 % FHLB advances and other borrowings % % Total interest-bearing liabilities $ $ % $ $ % Non-interest bearing liabilities Demand Deposits Other liabilities Total liabilities $ $ Non-controlling interest Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread % % Cost of Funds % % Interest expense as a percent of average earning assets % % Net interest margin % % Income and yields are reported on tax equivalent basis assuming a federal tax rate of 34%. All yields and rates have been annualized on a 365 day year for 2013 and a 366 day year for 2012. Total average loans include loans on non-accrual status and loans held for sale. 40 Index For the three months ended March31, 2013, interest and fees from loans was $9.0 million compared to $9.8 million for the three months ended March31, 2012.The tax equivalent weighted average yield of loans decreased 56 basis points from 5.36% for the three months ended March31, 2012 to 4.80% for the three months ended March31, 2013. For the three month period ended March31, 2013, interest income from the securities portfolio and invested liquid funds decreased by $163,000 to $2.2 million compared to the same period in 2012.The tax equivalent yield on securities for the three months ended March31, 2013 decreased 25 basis points to 3.09% compared to 3.34% for the three months ended March31, 2012. Interest expense on deposits was $1.4 million for the three months ended March31, 2013. Interest expense on deposits for the three months ended March31, 2013, decreased by $520,000 or 27.5% compared to the same period in 2012.For the three months ended March31, 2013, average deposits increased by $43.0 million to $975.3 million compared to the same period in 2012.The mix of demand and savings deposits versus time deposits was 70.2% in demand and savings deposits, and 29.8% in time deposits at March31, 2013.At December31, 2012, the mix was 70.3% in savings and demand deposits, versus 29.7% in time deposits. Interest expense for securities sold under agreements to repurchase decreased to $80,000 for the three months ended March31, 2013 from $83,000 for the three months ended March31, 2012.Interest expense related to short-term borrowings decreasedby $119,000 from $148,000 for the three months ended March31, 2012 to $29,000 for the three months ended March31, 2013.Interest expense related to FHLB advances and other debt decreased by $2,000 from $297,000 for the three months ended March31, 2012 to $295,000 for the three months ended March31, 2013. Average balances in interest checking, regular savings and money market accounts increased by $54.6 million when comparing the three months ended March31, 2013 to the same period in 2012.The weighted average cost of these accounts for the three months ended March31, 2013 and 2012 was 0.26% and 0.48%, respectively.The average balance of certificates of deposits decreased by $32.0 million when comparing the three months ended March31, 2013 to the three months endedMarch31, 2012. The weighted average cost of the Company’s certificates of deposits decreased by 24 basis points to 1.43% for the three months ended March31, 2013 versus 1.67% the three months ended March31, 2012. The net interest margin, on a tax equivalent basis, was 3.45% for the three months ended March31, 2013 compared to 3.69% for the three-month period ended March31, 2012.The average yield on earning assets was 4.08% for the quarter ended March31, 2013 compared to4.56% for the quarter ended March31, 2012, representing a decrease of 48 basis points. The drop in net interest margin for the quarter ended March 31, 2013 compared to the previous quarter was principally due to a reduction in net interest income coupled with an increase in average earning assets during the quarter. The Company’s net interest margin is not a measurement under accounting principles generally accepted in the United States, but it is a common measure used by the financial service industry to determine how profitably earning assets are funded.The net interest margin is calculated by dividing tax equivalent net interest income by total average earning assets.Because a portion of interest income earned by the Company is non taxable, the tax equivalent net interest income is considered in the calculation of this ratio.Tax equivalent net interest income is calculated by adding the tax benefit realized from interest income that is nontaxable to total interest income then subtracting total interest expense.The tax rate utilized in calculating the tax benefit is 34.0% for all periods presented.The reconciliation of tax equivalent net interest income, which is not a measurement under accounting principles generally accepted in the United States, to net interest income is reflected in the table below. 41 Index Reconciliation of Net Interest Income to Tax Equivalent Net Interest Income For the three months ended March 31, Earnings Per Share GAAP measures: (in thousands) Interest Income – Loans $ $ Interest Income - Investments & Other Interest Expense – Deposits Interest Expense - Other Borrowings Total Net Interest Income $ $ NON-GAAP measures: Tax Benefit Realized on Non-Taxable Interest Income - Municipal Securities Total Tax Benefit Realized on Non-Taxable Interest Income $ $ Total Tax Equivalent Net Interest Income $ $ Other Income Other income includes, among other items,income from the Company’s 62.4% ownership interest in Southern Trust Mortgage, LLC. Other income also includes fees generated by the retail banking and investment services departments of the Bank and by Middleburg Trust Company.Total Other income was $5.9 million for the three months ended March31, 2013 compared to $6.0 million for the same period in 2012. The revenues and expenses of Southern Trust Mortgage for thethree months ended March31, 2013 are reflected in the Company’s financial statements on a consolidated basis, with the proportionate share not owned by the Company reported as “Non-controlling Interest in Consolidated Subsidiary.”Southern Trust Mortgage originated $191.1 million in mortgage loans during the quarter ended March31, 2013 compared to $211.2 million originated during the quarter ended March31, 2012.Gains on mortgage loan sales were $3.9 million for the quarter ended March31, 2013 compared to $3.8 million for the quarter ended March31, 2012. Trust and investment service fees earned by Middleburg Investment Group (“MIG”) were $1.0 million for the three months ended March31, 2013 compared to $1.1million for the quarter ended March31, 2012.Trust and investment service fees are based primarily upon the market value of the accounts under administration.Total consolidated assets under administration by MTC were at $1.5 billion at March31, 2013, an increase of 4.0% relative to December31, 2012 and an increase of 6.0% relative to March31, 2012. Service charges on deposits were $534,000 for the three months ended March31, 2013compared to $530,000 for the three months ended March31, 2012. The Company sold $3.9 million in securities and purchased $41.6 million in securities during the three months ended March31, 2013.The Company realized a net gain of $47,000 on the sale of securities in the three months ended March31, 2013. In connection with the preparation of the financial statements included in this Form 10-Q, the Company concluded that there were no securities with other-than-temporary impairment within its portfolio as of March31, 2013.Accordingly, during the three months ended March31, 2013 and 2012, no credit related impairment losses were recognized by the Company.The Company previously held trust preferred securities in its portfolio that were identified as other-than-temporarily impaired.These securities were sold during the quarter ended June 30, 2012 with a recognized net loss of approximately $142,000. Commissions on investment sales decreased by $53,000 or 36.1% to $94,000 for the three months ended March31, 2013, compared to $147,000 for the three months ended March31, 2012. Income earned from the Bank’s $16.6 million investment in Bank Owned Life Insurance (BOLI) contributed $120,000 to total other income for the three months ended March31, 2013. 42 Index Other service charges, commissions and fees decreased by 13.3% to $130,000 for the three months ended March31, 2013, compared to $150,000 for the same period in 2012. Other Expense Total other expense includes employee-related costs, occupancy and equipment expense and other overhead.Total other expense increased by $614,000 from $13.3 million for the three months ended March31, 2012 to $13.9 million for the three months ended March31, 2013.When taken as a percentage of total average assets on an annualized basis, other expense was 4.6% of total average assets for the three months ended March31, 2013 versus 4.5% for the same period in 2012. Salaries and employee benefit expenses increased by $442,000 or 6.0% when comparing the first three months of 2012 to the same period ended March31, 2012. The increase in salaries and employee benefit expenses was primarily due to staffing related to the opening of the Richmond branch. Net occupancy expense increased by $27,000 or 1.5% for the three months ended March31, 2013 compared to the three months ended March31, 2012.The increase is the result of the Company’s growth as well as maintenance and improvements of the Company’s facilities. As growth efforts continue to progress, the Company anticipates higher levels of occupancy expense to be incurred. Other tax expense decreased by 5.4% to $192,000 for the three months ended March31, 2013 compared to the three months ended March31, 2012. The other tax expenses are franchise taxes paid by Middleburg Bank and Middleburg Trust Company in lieu of an income tax.The tax is based on each subsidiary’s equity capital at January 1st of each year, net of adjustments. Advertising expense decreased by $32,000 to $268,000 for the three months ended March31, 2013 compared to $300,000 for the three months ended March31, 2012. Other real estate owned expense increased by $534,000 to $820,000 for the three months ended March31, 2013 compared to the three months ended March31, 2012. The increase in expenses was primarily due to increases in legal expenses related to foreclosure,and losses on the sales of these assets. FDIC insurance expense increased by $7,000 to $265,000 for the three months ended March31, 2013 compared to the three months ended March31, 2012.Other expenses decreased 15.6% or $429,000 to $2.3 million for the three months ended March31, 2013 compared to the same period in 2012. Allowance for Loan Losses The allowance for loan losses at March31, 2013 was $13.5 million, or 1.89% of total portfolio loans, compared to $14.3 million, or 2.02% of total portfolio loans at December31, 2012.As a result of improving trends in non accrual loans and improved risk ratings for several loans during the quarter, the Company recordedarecovery of loan losses of $188,000 for the three months ended March31, 2013, compared to a provision for loan losses of $792,000 for the three months ended March31, 2012. Non-accruals as a percentage of total loans have decreased from 3.26% in the quarter ended March 31, 2012 to 2.84% in the quarter ended March 31, 2013. For the three months ended March31, 2013, net loan charge-offs totaled $615,000 compared to net loan charge-offs of $554,000 for the same period in 2012.There were $812,000 in loans past due 90 days or more and still accruing at March31, 2013, compared to $1.0 million at December31, 2012.Non-performing loans were $25.7 million at March31, 2013, compared to $27.8 million at December31, 2012.Management believes that the allowance for loan losses was adequate to cover credit losses inherent in the loan portfolio at March31, 2013.Loans classified as loss, doubtful, substandard and special mention are adequately reserved for and are not expected to have a material impact beyond what has been reserved.Approximately $1.5 million has been included in the allowance for loan losses related to total restructured loans. Non-performing assets decreased from $37.8 million or 3.05% of total assets at December31, 2012 to $33.6 million or 2.77% of total assets as of March31, 2013. Non-accrual loans decreased from $21.7 million at December31, 2012 to $20.0 million at March31, 2013. Capital Resources Total shareholders’ equity at March31, 2013 and December31, 2012 was $117.7 million and $117.1 million, respectively.Total common shares outstanding at March31, 2013 were 7,051,587. 43 Index At March31, 2013, the Company’s Tier 1 and total risk-based capital ratios were 14.4% and 15.6%, respectively, compared to 14.0% and 15.3% at December 31, 2012.The Company’s leverage ratio was 9.1% at March31, 2013 and at December 31, 2012.The Company’s capital structure places it above the well capitalized regulatory guidelines, which enables it to take advantage of business opportunities and indicates it has the resources to protect against risk inherent in its business. Liquidity Liquidity represents an institution’s ability to meet present and future financial obligations through either the sale or maturity of existing assets or the acquisition of additional funds through liability management.Liquid assets include cash, interest bearing deposits with banks, federal funds sold, short-term investments, securities classified as available for sale and loans and securities maturing within one year.As a result of the Company’s management of liquid assets and the ability to generate liquidity through liability funding, management believes that the Company maintains overall liquidity sufficient to satisfy its depositors’ requirements and meet its customers’ credit needs. The Company also maintains additional sources of liquidity through a variety of borrowing arrangements.The Company maintains federal funds lines with large regional and money-center banking institutions.These available lines totaled $24.0 million, none of which were outstanding at March31, 2013.At March31, 2013 and December31, 2012, the Company had $31.9 million and $34.0 million, respectively, of outstanding borrowings pursuant to repurchase agreements. The Company has a credit line at the Federal Home Loan Bank of Atlanta with available borrowing capacity of $76.4 million as of March31, 2013.This line may be utilized for short and/or long-term borrowing.The Company utilized the credit line for both overnight and long-term funding throughout the first three months of 2013.Southern Trust Mortgage has a revolving line of credit with a regional bank having a credit limit of $24.0 million.This line is primarily used to fund its loans held for sale.Middleburg Bank guarantees up to $10 million of borrowings on this line.At March31, 2013, the line had an outstanding balance of $519,000 and is included in total short-term borrowings on the Company’s balance sheet. At March31, 2013, cash, interest bearing deposits with financial institutions, federal funds sold, short-term investments, loans held for sale and securities available for sale were 44.6% of total deposits. Off-Balance Sheet Arrangements and Contractual Obligations Commitments to extend credit (excluding standby letters of credit) increased $8.9 million to $87.1 million at March31, 2013 compared to $78.3 million at December31, 2012.Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent expected future cash flows.Standby letters of credit were $2.5 million at March31, 2013 representing a decrease of $905,000 from December31, 2012. Contractual obligations, representing FHLB advance obligations, operating leases, and capital notes, increased $6.3 million to $122.3 million at March31, 2013 compared to $116.0 million at December31, 2012.These results do not include changes in certificates of deposit and short-term borrowings.Additional information on commitments to extend credit, standby letters of credit and contractual obligations is included in the Company’s 2012 Form 10-K. Caution About Forward Looking Statements Certain information contained in this discussion may include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements are generally identified by phrases such as “the Company expects,” “the Company believes” or words of similar import. Such forward-looking statements involve known and unknown risks including, but not limited to, the following factors: • changes in general economic and business conditions in the Company’s market area; • changes in banking and other laws and regulations applicable to the Company; • maintaining asset qualities; • risks inherent in making loans such as repayment risks and fluctuating collateral values; • changing trends in customer profiles and behavior; • maintaining cost controls and asset qualities as the Company opens or acquires new branches; • changes in interest rates and interest rate policies; 44 Index • competition with other banks and financial institutions, and companies outside of the banking industry, including those companies that have substantially greater access to capital and other resources; • the ability to continue to attract low cost core deposits to fund asset growth; • the ability to successfully manage the Company’s growth or implement its growth strategies if it is unable to identify attractive markets, locations or opportunities to expand in the future; • reliance on the Company’s management team, including its ability to attract and retain key personnel; • demand, development and acceptance of new products and services; • problems with technology utilized by the Company; • maintaining capital levels adequate to support the Company’s growth; and • other factors described in Item 1A, “Risk Factors,” included in our quarterly reports on Form 10-Q and the 2012 Form 10-K. Although the Company believes that its expectations with respect to the forward-looking statements are based upon reliable assumptions within the bounds of its knowledge of its business and operations, there can be no assurance that actual results, performance or achievements of the Company will not differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements. Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the risk of loss in a financial instrument arising from adverse changes in market rates or prices such as interest rates, foreign currency exchange rates, commodity prices and equity prices.The Company’s primary market risk exposure is interest rate risk, though it should be noted that the assets under administration by Middleburg Trust Company are affected by equity price risk.The ongoing monitoring and management of this risk is an important component of the Company’s asset/liability management process, which is governed by policies established by its Board of Directors that are reviewed and approved annually.The Board of Directors delegates responsibility for carrying out asset/liability management policies to the Asset/Liability Committee (“ALCO”) of the Bank.In this capacity, ALCO develops guidelines and strategies that govern the Company’s asset/liability management related activities, based upon estimated market risk sensitivity, policy limits and overall market interest rate levels and trends. Interest rate risk represents the sensitivity of earnings to changes in market interest rates.As interest rates change, the interest income and expense streams associated with the Company’s financial instruments also change, affecting net interest income, the primary component of the Company’s earnings.ALCO uses the results of a detailed and dynamic simulation model to quantify the estimated exposure of net interest income to sustained interest rate changes.The results of the simulation are dependent upon assumptions and parameters within the model used which change from time to time based on historical interest rate relationships, current market conditions, and anticipated future market conditions.While ALCO routinely monitors simulated net interest income sensitivity over a rolling two-year horizon, it also employs additional tools to monitor potential longer-term interest rate risk.The model prepared for March31, 2013 did not include the assets and liabilities of Southern Trust Mortgage. The simulation model captures the impact of changing interest rates on the interest income received and interest expense paid on all assets and liabilities reflected on the Company’s balance sheet excluding the assets of Southern Trust Mortgage.The simulation model is prepared and updated four times during each year.This sensitivity analysis is compared to ALCO policy limits, which specify a maximum tolerance level for net interest income exposure over a one-year horizon, assuming no balance sheet growth, given a 200 basis point (bp) upward shift and a 200 basis point downward shift in interest rates.A parallel shift in rates over a 12-month period is assumed.The following reflects the Company’s net interest income sensitivity analysis as of March31, 2013 and December31, 2012. Estimated Net Interest Income Sensitivity Rate Change As of March 31, 2013 As of December 31, 2012 + 200 bp 1.2% 0.4% - 200 bp (11.5)% (11.1)% At March31, 2013, the Company’s interest rate risk model indicated that, in a rising rate environment of 200 basis points, net interest income could increase by 1.2% on average over the next 12 months.For the same time period the interest rate risk model indicated that in a declining rate environment of 200 basis points, net interest income could decrease by 11.50% on average over the next 12 months.While these numbers are subjective based upon the assumptions and parameters used within the model, management believes the balance sheet is properly structured to minimize interest rate risk in the future. 45 Index Based upon a March31, 2013 simulation, the Company could expect an average positive impact to net interest income of $453,000 over the next 12 months if rates rise 200 basis points.If rates were to decline 200 basis points, the Company could expect an average negative impact to net interest income of $4.3 million over the next 12 months. The preceding sensitivity analysis does not represent a forecast and should not be relied upon as being indicative of expected operating results.These hypothetical estimates are based upon numerous assumptions, including the nature and timing of interest rate levels such as yield curve shape, prepayments on loans and securities, deposit decay rates, pricing decisions on loans and deposits, and reinvestment or replacement of asset and liability cash flows.Management routinely monitors these assumptions however the Company cannot make any assurances about the predictive nature of the assumptions, including how customer preferences or competitor influences might change. Also, as market conditions vary from those assumed in the sensitivity analysis, actual results will also differ due to factors such as prepayment and refinancing levels likely deviating from those assumed, the varying impact of interest rate change, caps or floors on adjustable rate assets, the potential effect of changing debt service levels on customers with adjustable rate loans, depositor early withdrawals and product preference changes, and other internal and external variables.Furthermore, the sensitivity analysis does not reflect actions that ALCO might take in response to, or in anticipation of, changes in interest rates. Item 4.CONTROLS AND PROCEDURES As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended.)Based upon that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures are effective. The Company’s management is also responsible for establishing and maintaining adequate internal control over financial reporting.There were no changes in the Company’s internal control over financial reporting identified in connection with the evaluation of it that occurred during the Company’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, internal control over financial reporting. PART II.OTHER INFORMATION Item 1.Legal Proceedings There are no material pending legal proceedings, other than ordinary routine litigation incidental to the Company’s business, to which the Company, including its subsidiaries, is a party or of which the property of the Company is subject. Item 1A.Risk Factors Our operations are subject to many risks that could adversely affect our future financial condition and performance and, therefore, the market value of our securities. The risk factors that are applicable to us are outlined in our Annual Report on Form 10-K for the year ended December31, 2012. There have been no material changes in our risk factors from those disclosed in this report. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3.Defaults upon Senior Securities None. Item 4.Mine Safety Disclosures None Item 5.Other Information None 46 Index Item 6.Exhibits Bylaws of the Company (restated in electronic format as of May 1, 2013) Rule 13a-14(a) Certification of Chief Executive Officer Rule 13a-14(a) Certification of Chief Financial Officer Statement of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. § 1350 The following materials from the Middleburg Financial Corporation Quarterly Report on Form 10-Q for the quarter ended March 31, 2013 formatted in Extensible Business reporting Language (XBRL):(i) Consolidated Balance Sheets, (ii) Consolidated Statements of Income, (iii) Consolidated Statements of Comprehensive Income, (iv) Consolidated Statements of Changes in Shareholders’ Equity, (v) Consolidated Statements of Cash Flows, and (vi) Notes to Consolidated Financial Statements. 47 Index SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MIDDLEBURG FINANCIAL CORPORATION (Registrant) Date: May10, 2013 /s/ Gary R. Shook Gary R. Shook President & Chief Executive Officer Date: May10, 2013 /s/ Raj Mehra Raj Mehra Executive Vice President & Chief Financial Officer 48 Index EXHIBIT INDEX Exhibits Bylaws of the Company (restated in electronic format as of May 1, 2013) Rule 13a-14(a) Certification of Chief Executive Officer Rule 13a-14(a) Certification of Chief Financial Officer Statement of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. § 1350 The following materials from the Middleburg Financial Corporation Quarterly Report on Form 10-Q for the quarter ended March 31, 2013 formatted in Extensible Business reporting Language (XBRL):(i) Consolidated Balance Sheets, (ii) Consolidated Statements of Income, (iii) Consolidated Statements of Comprehensive Income, (iv) Consolidated Statements of Changes in Shareholders’ Equity, (v) Consolidated Statements of Cash Flows, and (vi) Notes to Consolidated Financial Statements.
